 358DECISIONSOF NATIONALLABOR RELATIONS BOARDWEBER SHOWCASE & FIXTURE CO., INC., AIRCRAFT DIVISIONandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CIO, PETITIONER.Case No.01-RC-1663.September 24, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Irving Helbling, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds : 21.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved 3 claim to represent certain em-ployees of the Employer'3.The AFL Intervenors, the Employer, and the RefrigerationManufacturers' Association of Southern California, an intervenorherein called the Association, all contend that a contract among thoseparties bars consideration of the instant petition.The same partiesalso contend that the petition should be dismissed on the ground thatthe UAW-CIO by its actions in organizing employees in the unitIDuring the hearing on this case,the Board denied a motion on behalfof the AFL Inter-venors to disqualify the hearing officer on grounds of prejudiceand bias.Atthe end ofthe hearing,the motion was renewed.The Board has carefully examined the record hereinincluding the transcript of testimony at the hearing and finds no merit in the Intervenors'contention.The record shows that the Intervenors were in no manner improperly limitedor restricted in the presentation of evidence or in the examination of the pertinent issues.The Board finds that the hearing was conducted in conformity with the provisions of Sec-tion 9 of theAct and theRules and Regulations of the Board.2The requestof the AFLIntervenors and the Employer for oral argument is deniedinasmuch as the record and the briefs submitted by all partiesto the Case,in our opinion,adequately and fully present the issues and positions of the parties.8The Los Angeles Building and Construction Trades Council,AFL ; Los Angeles CountyDistrict Council of Carpenters,AFL ; LocalUnion No. 371,Sheet Metal Workers Inter-nationalAssociation,AFL ; Millmenand Cabinet Makers LocalUnion No. 721, UnitedBrotherhood of Carpenters and Joiners of America,AFL ; and LocalUnion No. 792,Brotherhood of Painters,Decorators and Paper Hangers ofAmerica, AFL,herein collec-tively referredto as the AFLIntervenors,were granted permission to intervene at the hear-ing upon the showing of a contractual interest.LocalUnion No. 196,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFL, ap-peared at the hearing but did not intervene in view of the Petitioner's exclusion of em-ployees under Local 196's jurisdiction from the unit requested.4 The AFLIntervenors challenge the sufficiencyof the UAW-CIO's showing of intereston the ground that the evidence submitted to the administrative offices of the Board did notshow that the employees had actually designatedthe UAW-CIO as their bargaining repre-sentative.The Employer also requested that the Board indicatewhether astrike of em-ployees constitutes a sufficient showing of interest.We find no merit in the contention ofthe AFLIntervenors nor do we find it necessary to rule upon the issue raised by theEmployer. It is well settled that the showing of interestof petitionersis an administra-tivematternot litigableby the parties.SeeGrocers'Biscuit Company,Inc,85 NLRB603 and cases cited therein.The UAW-CIO has administratively satisfied the Boardthat it has a sufficient showing of interest among these employees.96 NLRB No. 40. _WEBER SHOWCASE & FIXTURE CO., INC.359 'requested either waived or forfeited any right to use of' Boardprocesses.The employees whose representation is sought by the UAW-CIO inthe instant petition are currently covered by the terms of a multiem-ployer contract-to which the Employer is signatory-between theAssociation and the AFL Intervenors .5The expiration date of theprevious contract between these parties was November 1, 1950. On July1, 1950, the contract was opened and negotiations for a new agreementstarted.Shortly thereafter the employees at plant 5 6 made severaldemands upon the Employer for changes in the expiring agreement.Dissatisfaction over the progress of the negotiations finally culminatedin the sending of an ultimatum by these employees to the Employerasking for immediate answers to their proposals.This ultimatum wasrejected by the Employer and a strike subsequently started on October5, 1950.Shortly after the October 5 strike commenced, the UAW-CIO ap-peared on the scene, apparently upon invitation of the strikers, andobtained designation cards from a majority of the workers at plant 5.The strike itself was settled on the same day it began after assuranceswere given by the Employer's president that a consent election couldbe held to decide whether plant 5 would have separate representation.A petition for a unit restricted to plant 5 was filed on October 5 by theUAW-CIO but that union did not participate in the settlement of thestrike.7Thereafter, a wage increase proposal for plant 5 made by theEmployer to the AFL Intervenors was rejected by the employees atthat plant.On October 12 another short strike occurred over thereported discharge of an employee'under the union-security provisionof the expiring contract.On October 19, a consent election agreementwas signed by the Employer, the UAW-CIO, and by a representativeof Sheet Metal Local 371, the agreed unit being restricted to plant 5production and maintenance employees. Seven days later each of theAFL Intervenors repudiated the signature of the Local 371 representa-tive and approval of the consent election was withdrawn by the Re-gional Director.At that time the employees at plant 5 learned of thecollapse of the consent election agreement and announced a refusal towork overtime from that date until November 1, when the mastercontract expired.The Employer requested overtime from severalemployees who refused and were discharged.On October 27 all em-ployees at the plant refused to work unless the dischargees were5Most of the operations of the employees in the requested unit are under the jurisdictionof Sheet Metal Local 371,although the Teamsters,Painters, and Carpenters all have asmall number of members in the plant.6 The Employer's aircraft division, which constitutes the requested unit, is located inplant 5 and is referred to herein by that designation.°Case No. 21-RC-1596. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDrehired.This the Employer refused to do; the employees thereuponwent on strike and were discharged in a body. On this same day theUAW-CIO filed charges against the Employer alleging violationsof Section 8 (a) (1) and (3).8On November 1, 1950, the contract expired and the UAW-CIO madean oral claim for recognition as representative of plant 5 which wasrejected by the Employer.At the same time the UAW-CIO withdrewits previous petition for certification and filed a charge alleging refusalto bargain under Section 8 (a) (5). For the next 2 weeks the UAW-,CIO and the Employer conferred in an attempt to reach a strike settle-ment, and on or about November 13, the strike ended and the employeesreturned to work. The settlement reached provided for rehire or rein-statement of the striking employees, withdrawal of the charges filedagainst the Employer, and nonrecognition by the Employer of anyunion as representative of plant 5 until the matter had been determinedby the Board. On November 14, the UAW-CIO withdrew its chargesand filed the instant petition.In the meantime, the AFL Intervenors and the Association had con-tinued negotiations.9On November 13, 14, and 15, the executive secre-tary of the Association and the business representative of the Buildingand Construction Trades Council exchanged letters detailing thechanges in the 1949-50 contract which had been agreed upon by, thenegotiating committee.10On November 16, the AFL Intervenorsplaced a picket line around the Employer plants in protest of the strikesettlement agreement providing for nonrecognition of any union.OnNovember 17, the Employer reversed its position as to nonrecognitionof either union and withdrew from the strike settlement agreement.On November 21 the members of the Association, including the Em-ployer, signed a "Resolution to Continue" the previous contract withthe AFL Intervenors with certain specified changes. On November 22,this agreement was signed by the participating unions.On the issue of contract bar the Employer, the Association, and theAFL Intervenors contend that the exchange of "letters of agreement"on November 13, 14, and 15 was equivalent to the execution of a formalwritten contract before the filing of the instant petition.As noted8Case No.21-CA-938.Until November 2, 1950, these negotiations had specifically excluded plant S from theirscope because of the pendency of the firstUAW-CIOpetition.10Apparently these changes had been agreed upon by the members of the negotiatingcommittees as of November 6 but were not drafted immediately.A letter incorporatingand stating the changes in the previous contract was sent by the Association to the TradesCouncil on the 13th and signed by the latter on the 14th.A second letter supplyingseveral other points of agreement was sent by the Associationon the 14thand apparentlywas signed by the Trades Council on the 15th. WEER SHOWCASE & FIXTURE CO., INC.361above, however, the contract, while agreed upon by the negotiatingcommittees on November 6, was not put into written form until theperiod between November 13 and 15 and was not signed in its finalform by the Employer until November 21.The petition was filed onNovember 14.The Board has frequently and consistently held that,not only is an unwritten agreement insufficient to bar a petition, butone which is not signed by the contracting parties before the filing ofthe petition is not competent as a bar11 In this instance, the nego-tiating agents arrived at an agreement prior to or contemporaneouslywith the filing of the petition but the contract itself was not acceptedby the parties until almost a week thereafter.Accordingly, the Boardfinds that neither the "letters of agreement" nor the resulting contractsigned on November 21 bars consideration of the instant petition.In support of their contention that the UAW-CIO either waived orforfeited its right to use of Board processes, the Employer, the Asso-ciation, and the AFL Intervenors argue, in particular, that the UAW-CIO deliberately abused and abandoned Board processes by withdraw-ing its first petition and resorting to strike action.The separate con-curring opinions of Chairman Herzog and Member Reynolds in theNational Silvercase 12 are cited as authority for the position that aunion which resorts to economic coercion to secure recognition shouldbe denied simultaneous or subsequent use of Board machinery for es-tablishing recognition. In theNational Silvercase, Chairman Herzogand Member Reynolds indicated disapproval, on policy grounds,of theholding of an electionfor the selection of a bargaining representativeat a time wihen a strike byone of the claimant unions was in progress.It is patent, accordingly, that the situation present in theNationalSilverdecision does not exist in the instant case.The strike sponsoredb ythe UAW-CIO was terminated well before the petition in this casewas filed.We find nothing in the record to show an abuse or disre-11 SeeSeller Sugar Company, Inc.,85 NLRB 755;Roddms Plywood d Door Company, Inc.,84 NLRB 309;Sprague Electric Company,81NLRB 410;Eicor, Inc.,46 NLRB 1035;see alsoPeter Pirsch and Sons Company,90 NLRB No253;Herrall-OwensCo., 92 NLRB160.The Employer, the Association,and the AFLIntervenors rely upon the Board'sdecision inThe Carborundum Company,78NLRB 91, in whichitwas held that a memo-randum of agreement containing a statementof all mattersin dispute and providing forthe later executionof a formalcontract could bara petition.TheCarborundumcase,however,is clearly distinguishable from the instantsituationIn that case,the employerand the union exchanged the memorandum and would have been the parties signing theensuing contract.The "letters of agreement" exchangedbetween the Association andthe Trades Council,on the contrary,could not be binding upon the contractingpartiesuntil accepted individually by the various Employersand Unionsconcerned.It is clearthat the Association acts only as a negotiating agency for the Employers and its authorityis limited to that phase of the proceedings.The contractitself reads "by and betweenthe RefrigerationManufacturers Association of Southern California in behalf of itsmembers who are signatory hereto . . ." and the unions."National Silver Company,71 NLRB 594. 362DECISIONSOF NATIONALLABOR-RELATIONS BOARDgard ofBoard rulesor the Act by the UAW-CIO which would mili-tate against the use of the processes established by the statute.13On the entire record the Board finds that a question affecting com-merce existsconcerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The UAW-CIO requests that the Board find appropriate a unitrestricted to all production and maintenance employees at the Em-ployer's plant 5, excluding all truck drivers, car lift operators, ware-housemen, craters, stock clerks, office employees, and all supervisors asdefined in the Act.The Employer, the Association, and the AFL.Intervenors oppose the unit request on the grounds that the employeesinvolved are part of a multiemployer unit from which they should notbe severed.-The Employer is a Los Angeles manufacturer dealing primarily in-refrigeration equipment.At present the Employer operates two,plants, both in the Los Angeles area, designated as plants 1 and 5.Plant 5, the employees of which are the subject of this petition, isengaged in the manufacture of interior aircraft fittings suchas seats,buffets, galleys, and various types of water tanks.Plant 1, with theexception of one department, is devoted entirely to the production ofrefrigeration equipment,storefixtures, and related products.Depart-ment 107 at plant 1, however, manufactures special contract work con-sisting of portable and fixed base radar housings.Prior to World War II, the Employer's business was confined to thefabrication of custom-made refrigeration equipment and fixtures re-quiring the work of highly skilled craftsmen and consisting largelyof individual items made to order rather than assembly-line products.During thecourse ofthe war, this type production was discontinuedand replaced, for the most part, by war production chiefly in-the fieldof aircraft subcontracts.At the close of the war, the Employer re-tained a portion of this aircraft work but also reactivated its refrigera-tion and fixture business.For a short period, a number of additionalplants for the production of refrigeration and fixture equipment were18The sameparties contendthat the UAW-CIO fomented dissatisfactionand discordat plant 5 for the purpose of coercing the Employer to grant recognition without recourse-to the Board.We find no meritin this position.While the UAW-CIO gavelimitedassistanceto thestrikerson variousoccasions during the early walkouts and the strikeof October27 it was not until November1 that the UAW-CIO tookformal charge ofthe strike then existing.The record contains no substantial evidencethat the UAW-CIO,was responsiblefor thepreviousworkstoppagesor that theorganization of the employeestook unlawful channels.On the contrary it appearsthat the petitioningunion waswilling to accept the results of the consent election temporarily scheduled on Its firstpetition.It Isalso asserted that the dissatisfaction and unrest on the part of plantemployees was artificially conceived and nurtured in order to create a favorable recordon which to request a separate unit finding from the Board.Not only is this assertionInconsistent with the argumentthat the UAW-CIO abandoned Board procedures, but itis also without factual basis in the record WEBER SHOWCASE & FIXTURE CO., INC.363operated as well as the main plant now known as plant 1. Instead ofmanufacturing the individualized type product formerly produced,however, the Employer turned to standard items requiring less fabri-cation skills and allowing for some assembly-line operations.Duringthis period of expansion, aircraft production was relegated to a build-ing which is a part of plant 1. In 1946, the Employer closed the ma-jority of its plants, concentrated its refrigeration and fixture work atplant 1, and moved the aircraft section to its present location atplant 514Plants 1 and 5 are approximately a mile and a half apart. TheEmployer has about 1,175 employees of whom approximately 250 workat plant 5.Each plant has a manager who reports to the executivevice president or the president of the firm, and acts as general super-visor of the plant.While payroll and personnel records are kept atplant 1 for both locations, in actual operation plant 5 does its ownhiring, discharging, and selection of personnel for layoffs, and em-ployees at plant 5 have separate time clocks and cards. In the samemanner, while only plant 1 has a purchasing director, purchasing forplant 5 is done separately with little active supervision from thatdirector.The manager of industrial relations is also located at plant1 and has general supervision in that field over both plants.However,on instances and occasions bearing directly on the present petition,labor relations and negotiations for plant 5 personnel were specificallysevered from his office and placed under the supervision of the managerof plant 5. There is some conflict in the record as to the interchange ofwork and employees between the 2 plants. It appears that there isvirtually no permanent interchange of employees but that, on someoccasions, when work for one plant is being done at the other location,employees from the first plant will accompany the work temporarilyto advise on the job. Thus there is some interchange of work betweenplant 1 and plant 5, despite the general, over-all difference in products.Most of this interchange occurs when specific machinery is available atone plant and not at the other.'-'At the time plant 5 first commenced operations, production wasdivided between two types of products. The first of these wag aircraftinterior equipment designed by the Employer who owns engineeringand tooling rights to the items.The second type product was air-frame parts which were manufactured mainly on subcontracts from14Plant 2,located in El Paso, and plants 3 and 4,located in Los Angeles.were closedat that time.The Employer states that it intends to move the aircraft division back tothe main plant at some time in the future and notes that its present lease of the buildingcomprising plant 5 expires July 1 of this year.The Employer refused to state, however,that the plant would be moved back at that time.15This most frequently occurs in the case of etching,which is done entirely at plant 5 ;wooden cabinet or seat work,which is done at plant 1 ; and with respect to one largepress located at plant 1In no instance does it appear that the product of either plant is:ever totally assembled or fabricated at the other factory. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajor manufacturers in that field. Since that time, the Employer hastended to concentrate on the aircraft equipment business althoughsome airframesubcontracts work is still being done.16 In the manu-facture of some of the products at plant 5, aircraft stress and strainspecifications must be met.The engineering department at that plant.takes the initial requirements of the customer and draws blueprints,which, after approval by the customer, are used for production of theitem.In othercases,the same department originates designs for air-craft equipment.Plant 5 employees have a separate set of job classi-fications patterned after those existing in the aircraft industry ofSouthern California. It is clear that the employees at that plant haveconsistently considered themselves and their work a part of the air-craft industry with interests and duties separate and distinct fromthose existing in the refrigeration manufacturing field.17Prior to World War II, the Employer, acting in informal concertwith other employers in the refrigeration industry, bargained more orless consistently with the AFL Intervenors for employees in its plants.The contracts which resultedwere, generally for journeymen and ap-prentices in the crafts represented but made provision, in some in-stances,for production workers not at the journeyman craft level.During the war, when the Employer converted its production to air-craft work, by direction of the War Labor Board, it still bargainedwith the AFL Intervenors.At the conclusion of the war and uponthe Employer's resumption of the manufacture of refrigeration equip-mentand fixtures, industry-wide bargaining was established and hasexistedto the presenttime .18A contract was negotiated in 1946, fora period of 1 year between the majority of employers in the industryand the AFL Intervenors which provided, in substance, for an indus-try-wide unit and the establishment of standard job classifications andrates for the industry. In 1946 the Association, as itnow exists, wascreated.Since that time, it has negotiated successive contracts withthe AFL Intervenors.16The Employer also manufactures food handling boxes for the Air Forces and doescertain unspecified work for the Atomic Energy Commission at plant 5. In the past, whenwork has been slack at this plant,a limited number of experimental coin machines, dis-pensing machines, and radio cabinets have also been produced at this location.11This belief was one of the major sources of dissatisfaction with the current representa-tive at the time of the walkouts and was at least partially responsible for the adoption ofthe separate job classifications.isBefore 1946 negotiations were conducted for the employers by a group called theRefrigeration Manufacturers Association(RMA). At the end of the war, the AFL Inter-venors had requested the Employer to return to journeyman and apprentice classificationswhich had been superseded by the less skilled production classifications.The RMA wascreated to persuade the unions to negotiate jointly with the group as an industry andwas successful in negotiating a contract in 1945, for 1 year, which provided for a jointjob evaluation scheme to settle the dispute as to the establishment of craft classificationsrather than production classifications.This 1945 master agreement was separatelyexecuted by each employer,but was signed by the AFL Intervenors jointly. WEBER SHOWCASE & FIXTURE CO., INC.365At the present time, the 10 members of the Association employapproximately 1,900 of the estimated 2,500 employees in the refrigera-tion industry 19While at all times the Association has represented themajority of the employers and employees in the industry, the mem-bership has varied considerably throughout its existence.20The Asso-ciation itself does not have authority to bind its membership to con-tracts with the participating unions but, with a few minor exceptions,has authority to negotiate contracts for its membership.21Normallybargaining is conducted by a committee on behalf of the Associationand one selected by the AFL Intervenors. Specific problems are re=ferred to subcommittees which usually consist of the union and em-ployer affected.The resulting contract draft of the "MasterRefrigeration Agreement" is referred to the unions and the employersfor their signatures.The contracts negotiated between the Association and the AFL In-tervenors, however, do not cover all the employees of this Employeror of other employers in the industry-wide unit. The Association hasalso dealt separately with the International Association of Machinistsand has attempted, without success, to negotiate an industry-wideagreement with that union.22Other unions and classifications of em-ployees have been given separate contracts under certain conditions bythe Association, and by the Employer.Besides the "Master Refrigeration Agreement" with the AFL In-tervenors, the Employer executes a "Special Fixtures Agreement"covering employees engaged in specialized and highly skilled cabinet-making operations.- In some instances this agreement covers em-ployees at the Employer's plants who are also covered by the "Masterf19The membership,as of the signing of the last contract,consisted of the followingirms : Goldew Manufacturing Company ; C.W. Refrigerator&Manufacturing Co ; ModernRefrigeratorWorks ; Peterson Showcase&Fixture Company;Refrigeration Engineering,Inc ; Refrigerator Manufacturers,Inc. ; Super Cold Corporation;Vering ManufacturingCompany;Ward Refrigerator&Manufacturing Co ; Weber Showcase&Fixture Co , Inc20 Several employers left the Association by reason of changes in business operations,doubts as to the majority status of the representing unions,jurisdictional disputes, andother unstated reasons.See,for example,Anderson-Wagner, Inc.,94 NLRB 291. Eightemployers in all have at one time belonged to the Association and later resigned.Atleast one of these employers now bargains with a local of the Plumbers Union, AFL, andanother's employees are now represented separately by a local of the Teamsters, AFL21The constitution and bylaws of the Association do not spell out the Association'sauthority in detail.There seems to be no question,however, that the authority is limitedto negotiation and that the members are not bound by the proposed contract until it issigned by the individual employer.In at least one instance, an employer remained amember without signing the recommended contract.22The reason ascribed for the failure to secure an industry-wide agreement is the smallnumber of machinists employed in the industry.Because of this failure,a number ofindividualmembers of the Association bargained with the IAM separately.The SuperCold Corporation,for example,has a contract with the IAM as representative of employeesin one of its plants.Two other employer-members of the Association contract with theIAM for their tool and die departments on a single-employer basis.28This agreement is negotiated by an informal association of essentially the same em-ployers as are members of the Association.The informal group is known as the CabinetMakers Institute. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDRefrigerationAgreement."The Employer further contracts withLocal 108 of the Sheet Metal Workers Association of America for onedepartment in plant 1.24Both these contracts are on a multiemployerunit basis.The International Association of Machinists has repre-sented the Employer's tool and die makers and machinists in a single-employer unit ;25 and other departments at both plants of the Employerare not represented by any union.Until 1949, the employees in the unit requested by the UAW-CIOhad been included without differentiation in the coverage of the"Master Refrigeration Agreement." In the middle of that year, nego-tiations were started for revision of the agreement expiring in thefall.In the course of these negotiations, dissatisfaction on the partof the employees at plant 5 culminated in a petition requesting a sep-arate contract for that group.The master contract between theAssociation and the AFL Intervenors was thereafter signed onNovember 1, 1949, but an addendum was added on December 10 whichset forth separate wage rates and job classifications for the employeesat plant 5.These job classifications, as noted previously, were modeledupon those established by the Southern California Aircraft Industry.The addendum was applicable to plant 5 employees only, at that time,and was signed by the Association and the Employer on the one handand the Building Trades Council and Local 371 of the Sheet MetalWorkers on the other.26In support of its request for a unit restricted to employees at theEmployer's plant 5, the UAW-CIO alleges that the work done inplant 5 differs from that of the Employer's other plant and the re-mainder ofthe multiemployer unit both as to industry and type ; thatthe separate work and interests of plant 5 employees have been recog-nized by the Employer and the AFL Intervenors in past contracts.;that the appropriateness of the unit was at least temporarily recog-nized by all parties at the time the consent election agreement wassigned; that the multiemployer unit has not established peaceful and24This agreement is also negotiated on a multiemployer basis by theSheet Metal Con-tractors Association.The union representing these employees is a sister local to Local371 whichisone of the'AFL Intervenorsand a partyto the "Master RefrigerationContract "25The TAM wascertified as representative of tool and die makers and nrachinists at theEmployer's plant 1 in 1946.SeeWeberShowcase&Fixture Co.,Inc ,67 NLRB 456. TheTAM was recertified in 1948 by a consent electionIn 1949, however,the TAM was deccLti-fled as representativeof thesameunit at plant 1. SeeWeberShowcase& Fixture Co. Inc.,85 NLRB 1202. At the sametime, a petitionby the IAMfor a unit of machinists, tooland fixture builders at plant 5 was dismissed by the Board on the strength of the Em-ployer'sstatement that plant5 was to be abandoned within 60 days.25The master contract is normally signed by all participating employers and unions, andthe restricted signing here was apparentlydue to the fact thatthe addendum applied onlyto plant 5of the Employer.It is contended that an agreement was made thatthe addendumwould be applicable to all operations of any employer in the Association in the future whichwere comparable to plant 5.The only extension of the coverage of the addendum wasto the operations in the Employer's own department 107 ib plant1, however. WEBER SHOWCASE & FIXTURE CO.,' INC.367stable bargaining relationships at plant 5 but has resulted in oppositeconditions ; and that the existing multiemployer unit does not conformto Board standards but is a patternless and partial coverage of em-ployees within its scope.The Employer, the Association, and the AFLIntervenors all oppose the unit request on the ground that the historyof successful multiemployer bargaining makes severance of one plantof one employer undesirable and in conflict with Board precedent.The record shows conclusively that, absent any history of bargain-ing on a broader basis, the employees at plant 5 would constitute aunit appropriate for purposes of collective bargaining.27However,the existence, of a multiemployer unit embracing these employees witliother plants and other employers cannot be disputed. The Board givesgreat weight to bargaining patterns and, where a bargaining historyhas established a multiemployer unit, generally holds that furtherorganization of employees therein must conform to the broad unit 28While we reaffirm the rules the Board has established in this particulararea,we are not convinced that the multiemployer bargaining asrevealed by this particular record warrants denial of separate repre-sentation to the employees of plant 5. The Board, on the entire record,considers that the unique factual background of this petition requiresa finding that the requested unit is appropriate.It is undisputed that the employees at the Employer's plant 5 areengaged in production of items for a specialized market in the avia-tion industry.The remainder of the broader unit manufactures prod-ucts designed for a different class of purchasers in a distinct andseparate industry. It seems clear, therefore, that while the individualprocesses and duties of employees at plant 5 may be reduced, in manycases, to routines which are similar to those performed in other plants,the conditions of employment of the personnel at plant 5 are subjectto factors and conditions which vary markedly from those affectingthe remainder of the existing unit. It seems patent that the size of thework force at plant 5, the job tenure of the employees thereat, and the27The Employer further contends,inter aha,that a unit limited to plant 5 is inappro-priatewith respect to the operations of this Employer even apart from the multiple-employer bargaining background.The Board finds no merit in this contention.The recordshows that plant 5 is a distinct and separate operation which, although organizationallyjoinedwith plant 1, has considerable autonomy in matters affecting the duties andv-orking conditions of the employeesIn this respect,it is noted that,in the periodImmediately preceding the filing of this petition,the conduct of labor relations affectingthe employees at plant 5 was removed from the jurisdiction of the central office at plant 1and delegated to the plant manager at plant 5Moreover, the lack of any substantialinterchange between the plants, the geographical separation,and the separate interestsengendered by the variance in products between the plants, as well as other factors,favor a unit limited to plant 5.28 "If a union seeks to sever a classification of employees from a multiple employerunit, it must do so in a unit coextensive with the existing unit."Bryant's Marina, Inc.,et al,92 NLRB 718. See alsoT. C. King Pipe Company et al, 74NLRB 468;StanfordWall Paper, Inc.,92 NLRB 1173.Epp Furniture Company, et al.,86 NLRB 120 ;ColumbiaPictures Corporation,84 NLRB 649 368DECISIONS, OF NATIONAL LABOR RELATIONS BOARDgeneral terms and conditions of their employment are matters whichare much more directly related to economic conditions in the aircraftindustry than they are to those of the refrigeration industry. It isimportant to note, further, that this differentiation of working condi-tions, if not skills, has been accepted and acknowledged by the Em-ployer and the AFL Intervenors, for, through the contract addendumof 1949, the employees at plant 5 have been awarded special and sepa-rate job classifications and rates. It is also noteworthy that, despitethe later withdrawal of the AFL Intervenors, at one time all partici-pating parties appeared to recognize the appropriateness of plant 5 asa separate unit and were willing to hold an election in that restrictedgroup.The Employer, indeed, had indicated such a position onseveral occasions during the period preceding the filing. of thispetition.'There are other facts which also indicate the merit of granting aseparate unit to the employees at plant 5. It is obvious from therecord that the multiemployer unit now covering those employees hasnot succeeded in establishing stable and peaceful bargaining relation-ships.The employees at plant 5 have clearly and unmistakably indi-cated their dissatisfaction with their inclusion in the broader unit foran extended period of time.The instant record, moreover, does notsupport the contention of the Employer and the AFL Intervenors thata comprehensive and consistent pattern of multiemployer bargainingwould be breached through granting the UAW-CIO petition by theseverance of only a portion of those employees in a broad unit havingsimilar work and interests.The history of bargaining herein doesnot show a policy of exclusion of all types of bargaining except thatbased upon a multiemployer grouping, nor is the personnel at plant 5indistinguishable as to fundamental interests and conditions of em-ployment from the remainder of the unit which at present encom-passes them.The employer-members of the Association includingthis Employer have, on occasion, bargained separately as to certainemployees and certain units.Moreover, no less than three multiem-ployer units exist for the representation of the employees and, in atleast one instance, the contracts for these units overlap in theircoverage.None of the foregoing aspects of the instant factual situation mightindividually and in isolation from the general circumstances begrounds for deviation from the Board's general policy of denyingseverance of constituent plants or employees from multiemployerunits.These factors in concert, however, and restricted to the spe-cific facts presented herein, comprise a situation where the particularbargaining history here presented- cannot be held to militate againstthe appropriateness of a unit limited to the employees at plant 5. ALLIED MILLS, INC.369Accordingly, the Board will direct an election for the employees atthat location a9Upon the entire record the Board finds that all production andmaintenance employees at the Employer's plant 5, excluding truckdrivers, car lift operators, warehousemen, craters, stock clerks, time-keepers, production planners, material planners and schedulers, officeand clerical employees, watchmen, guards, foremen, and all super-visors as defined in the amended Act, constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act.3°[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG took no partinthe consideration of the aboveDecision and Direction of Election.29 See, for example,C. I. Brink,Incorporated,57 NLRB 477,inwhich the Board heldthat where an employer converted in part, for defense purposes,from its standard busi-ness to a new product, employees engaged in the latter work could comprise a separatesingle-employer unit despite a history of multiemployer bargaining for the plant.SeealsoDemuth Glass Works,Inc.,53 NLRB 451. Moreover,the Board has consistentlyheld that where a classification or craft group of employees exists only at one employer'splant, single-plant bargaining is appropriate as to those employees although the remainderof employer's personnel may be within a multiemployer bargaining group. SeeMembersof the California State Brewers Institute,Southern Division,90 NLRB 1747;PacificCoast Association of Pulp and Paper Manufacturers,94 NLRB 477.89The parties agreed that timekeepers,production planners,material planners andschedulers should be excluded from the unit.As therecord shows these employees donot share common working conditions and interests with the remainder of the plantforce, the Board concurs in this agreement.The parties agreed, and we find, that theEmployer'swatchmen are guards within the meaning of the Act and should be excluded.The UAW-CIO wished to exclude,and-the AFL Intervenors wished to include,foremenin the unit.As the record shows that all foremen at the plant have authority effectivelyto recommend with respect to hiring,suspension,layoff, recall,promotion,and dischargeof employees under their supervision,we find that the foremen are supervisors as definedin the Act,and exclude them from the unit.ALLIEDMILLS,INC.andINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,TRUCKDRIVERS &HELPERS UNION, LOCALNo.784, AFL,PETITIONER.CaseNo. 17-RC-1073.September 94,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene Hoffman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.96 NLRB No. 54.